Citation Nr: 0802045	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of dislocated right elbow.  

2.  Entitlement to a compensable evaluation for the service-
connected bilateral pterygium.  

3.  Entitlement to a compensable evaluation for the service-
connected callus formation with decreased sensation of the 
left second, third and fourth toes.  

4.  Entitlement to service connection for residuals of 
frostbite of the right foot and toes, to include whether new 
and material evidence has been received to reopen the 
previously denied claim.  

5.  Entitlement to service connection for residuals of 
frostbite of the left foot and toes, to include whether new 
and material evidence has been received to reopen a 
previously denied claim.  
6.  Entitlement to service connection for right ear hearing 
loss, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

7.   Entitlement to service connection for left ear hearing 
loss, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

8.  Entitlement to service connection for claimed depression.  

9.   Entitlement to service connection for a right hand 
disorder, to include as secondary to the service-connected 
right elbow disorder.  

10.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976 and from July 1978 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will advise the veteran when further 
action is required on his part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to be left handed.  

3.  The service-connected residuals of dislocated right elbow 
are shown to be manifested by pain and demonstrated mild 
incomplete paralysis of the ulnar nerve; there is no 
documented limitation of motion.  

4.  The veteran's visual acuity is shown to be better than 
20/40 in one eye and better than 20/50 in the other eye; the 
service-connected bilateral pterygium are not show to be 
productive of any compensable loss of visual field.  

5.  The service-connected callus formation is shown to be 
manifested by subjective pain and decreased sensation, but is 
not shown to cause any loss of function of the foot.  

6.  The Board issued a decision in March 1991 denying service 
connection for frostbite of the feet and for bilateral 
hearing loss.  

7.  The evidence received since the Board's March 1991 
decision regarding frostbite of the feet and bilateral 
hearing loss is not cumulative or redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  

8.  The veteran currently is not shown  to have residual 
impairment due to a documented episode of cold injury 
involving the feet.  

9.  The veteran is diagnosed with psychiatric disorders 
including depression, bipolar disorder, and schizoaffective 
disorder, but there is no medical evidence that any 
psychiatric disorder is due to any event or incident of the 
veteran's military service.  

10.  The veteran is not shown to have a separately ratable 
right hand dysfunction that is caused or aggravated by the 
service-connected right elbow disability with ulnar 
neuropathy.  

11.  The veteran has at least one compensable service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 10 
percent for the service-connected residuals of dislocated 
right elbow on the basis of ulnar neuropathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.40, 4.45, 
4.71a, 4.124a including Diagnostic Code 8516 (2007).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral pterygium are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.84a 
including Diagnostic Code 6034 (2007).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected callus formation with 
decreased sensation of the left second, third and fourth toes 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.118 including Diagnostic Code 7819 (2007).  

4.  As evidence received since the Board's March 1991 denial 
of service connection for frostbite of the feet and bilateral 
hearing loss is new and material, the criteria for reopening 
those claims are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  

5.  The veteran does not have a bilateral foot disability 
manifested by the residuals of frostbite due to disease or 
injury that was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

6.  The veteran does not have an innocently acquired 
psychiatric disability, including depression due to disease 
or injury that was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

7.  By extending the benefit of the doubt to the veteran, his 
right hand disability manifested by   is proximately due to 
or the result of the service-connected right elbow disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

8.  Any claim for the assignment of a single 10 percent 
evaluation on the basis of having only multiple 
noncompensable service-connected disabilities must be denied 
as a matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.324 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that to establish 
service connection for a disability the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The same letter advised the veteran that to establish 
entitlement to an increased evaluation for a service-
connected disability the evidence must show that the 
condition had become worse.  

In addition to advising the veteran of the criteria for 
service connection and increased rating, the June 2003 letter 
advised the veteran that in order to reopen a previously-
denied claim VA must receive new and material evidence.   See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board's 
action reopens all previously-denied claims on appeal, the 
Board finds that there is no prejudice to the veteran under 
the notice requirements of Kent.  

Finally, as will be explained below, the claim for 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
lacks legal merit.  As the law, and not the facts, is 
dispositive of that claim, the duties to notify and assist 
imposed by VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claims on 
appeal, and that he was been afforded ample opportunity to 
submit such information and evidence prior to adjudication by 
the RO.  

The June 2003 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration records, and records from VA and other 
Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

In March 2006 the RO sent the veteran a letter specifically 
advising him, "If you have any information or evidence that 
you have not previously told us about or given to us, and 
that information or evidence concerns your level of 
disability or when it began, please tell us or give us that 
evidence now."  The veteran had ample time to respond prior 
to issuance of the Supplemental Statement of the Case (SSOC) 
in October 2007.  
 
The Board finds that the letters above satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the October 2007 SSOC.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The March 2006 letter cited above advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess/Hartman in regard to the claim 
for service connection.  

Dingess/Hartman also held that in rating cases a claimant 
must be informed of the rating formulae for all possible 
schedular ratings for an applicable rating criterion.  

The RO notified the veteran of all applicable rating formulae 
in the SOC and SSOC, which suffices for Dingess.  

As noted in more detail hereinbelow, in adjudicating the 
claims for higher rating the Board has considered the 
possibility that different ratings may be assigned for 
different time periods.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are medical records 
from those VA and non-VA medical providers that the veteran 
identified as having relevant records.  The RO made multiple 
attempts of obtain the veteran's complete Social Security 
Administration (SSA) disability record and finally obtained 
written response from SSA that no medical records pertaining 
to the veteran are in SSA's files.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was scheduled for a series of VA medical 
examinations in July 2003, and again in October 2006, but as 
noted below he failed without good cause to report for 
examination.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b).  

The Board accordingly finds no reason to remand for further 
examination.  (The Board has remanded one issue - entitlement 
to service connection for bilateral hearing loss - for 
medical examination because it is a reopened claim warranting 
further development.)  

The veteran has been advised of his right to appear and offer 
testimony at a hearing before the RO's hearing officer or 
before the Board, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of service-connected disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Historically, an RO rating decision in February 1989 granted 
service connection for callus formation with decreased 
sensation of the left second, third, and fourth toes, and 
assigned a noncompensable rating effective from July 12, 
1988.  An RO rating decision in May 1990 granted service 
connection for bilateral penguicula and assigned a 
noncompensable rating effective from August 1, 1989.  

The Board's decision in March 1991 granted service connection 
for residuals of a dislocated right elbow.  The veteran was 
scheduled thereafter for a VA examination in September 1991 
for the purpose of evaluating the right elbow disability, but 
he failed to report for examination.  

The RO thereupon issued a rating decision in September 1991 
that implemented the Board's grant of service connection by 
assigning a noncompensable rating effective on July 12, 1988.  

The veteran filed the instant request for higher ratings for 
the three service-connected disabilities in February 2003.  

The veteran was scheduled for a VA examination in July 2003 
for the purpose of evaluating the current severity of the 
three service-connected disabilities, but he failed to report 
for examination.  The RO thereupon issued the August 2003 
rating decision on appeal that continued the current 
noncompensable ratings.  

During the course of the appeal the veteran was once again 
scheduled for VA examination in October 2006 to evaluate the 
severity of the service-connected disabilities, but again the 
veteran failed to report.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Further, failure to report for examination or submit evidence 
may be considered as abandonment of a claim.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991)  

However, the RO's SSOC in October 2006 advised the veteran 
that despite his failure to report for examination the claims 
would be reviewed on the existing record.  Accordingly, to 
avoid prejudice to the veteran, the Board will review the 
claims for increased rating based on the evidence of record.  


Evaluation of residuals of dislocated right elbow 

The RO has evaluated the veteran's service connected 
residuals of dislocated right elbow under the criteria of 
38 C.F.R. § 4.71a (schedule of ratings for musculoskeletal 
disorders), Diagnostic Codes (DC) 5206 (limitation of flexion 
of the forearm) and DC 5207 (limitation of extension of the 
forearm).  

However, as noted, the criteria of 38 C.F.R. § 4.124a 
(schedule of ratings for peripheral nerves), DC 8516 
(paralysis of the ulnar nerve) are also for application.  

The rating criteria distinguish between the dominant (major) 
and non-dominant (minor) appendage.  Medical evidence of 
record shows that the veteran is left-handed.  

The rating criteria of DC 5206 and DC 5207 are as follows for 
the minor arm.  A rating of 10 percent is assigned for 
flexion limited to 10 degrees or extension limited to 60 
degrees.  A rating of 20 percent is assigned for flexion 
limited to 90 degrees or extension limited to 75 degrees.  A 
rating of 30 percent is assigned for flexion limited to 55 
degrees or extension limited to 100 degrees.  A rating of 40 
percent is assigned for flexion limited to 45 degrees or 
extension limited to 110 degrees.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
38 C.F.R. § 4.40 requires VA to consider "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  

As indicated, the veteran was scheduled for a VA examination 
in July 2003 for the purpose of evaluating the current 
severity of the right elbow disability but he failed to 
report.  

The veteran was evaluated by a VA neurologist in September 
2003.  The veteran reported pain in the elbow and right 
forearm, and numbness and weakness of the right hand.  An X-
ray study revealed an old ununited avulsion fractures of the 
medial and lateral epicondoyle of the humerus.  The 
neurologist's impression was that of right ulnar neuropathy.  

A subsequent VA electromyography (EMG) diagnostic in 
September 2003 was suggestive of right ulnar nerve neuropathy 
at the elbow and mild borderline sensory neuropathy of the 
right median nerve.  The neurologist stated that ulnar nerve 
replacement was a possibility.  

A VA orthopedic note in October 2003 shows that the veteran 
complained of intermittent numbness but no weakness.  The 
examination showed hypoesthesia of the ulnar nerve and 
positive tinel of the ulnar nerve, but no atrophy.  An X-ray 
study showed calcification along the elbow.  The veteran was 
issued a splint for nighttime use.  

A subsequent VA orthopedic note in December 2003 stated that 
the veteran had new complaints of lateral elbow pain and 
painful wrist extension, as well as some numbness.  The 
nighttime splint reportedly resulted in no change in 
symptoms. The examiner stated that the examination was 
consistent with lateral epicondylitis.  

The veteran had a VA neuro outpatient consultation in March 
2004 in which he complained of continued pain and numbness of 
the right arm, improved somewhat by steroid injection to the 
elbow.  An EMG in June 2004 was suggestive of borderline 
right ulnar nerve neuropathy at the elbow and borderline 
sensory neuropathy of the right median nerve.  

In May 2004, the veteran presented to the VA outpatient 
clinic complaining of increased elbow pain despite 
medications and steroid injections, now extending to the 
shoulder.  The clinician assessed chronic pain, sub-optimally 
controlled.  

The veteran presented to the VA neurology clinic in August 
2004 for assessment of right arm/hand neuropathy and possible 
median nerve neuropathy, noting that EMG for chronic 
complaints of foot numbness had shown axonal-type sensory 
polyneuropathy.  

The veteran presented to the VA outpatient clinic in October 
2005 and May 2006 complaining of persistent elbow pain.  The 
clinician noted history of both ulnar neuropathy and 
polyneuropathy.  The clinician's impression was that of 
polyneuropathy of no definitely identified cause.  

As noted, the veteran was scheduled for a VA examination in 
October 2006 specifically to determine the current level of 
severity of the veteran's right elbow disability but he 
failed to report.  

Applying the evidence above to the rating criteria, the Board 
finds no limitation of function or motion of the elbow to 
include as due to pain or neuropathy.  There is accordingly 
no basis for a compensable rating for the service-connected 
right elbow disability on the basis of function loss due to 
pain or limitation of motion.  

However, clinical evidence establishes that the veteran has 
ulnar neuropathy consequent to an avulsion fracture.  An 
injury to the ulnar nerve is compensable under the provisions 
of 38 C.F.R. § 4.124a, DC 8516.  

The rating provisions of DC 8516 for the minor appendage are 
as follows.  A rating of 10 percent is assigned for mild 
incomplete paralysis.  A rating of 20 percent is assigned for 
moderate incomplete paralysis.  A rating of 30 percent is 
assigned for severe incomplete paralysis.  A rating of 50 
percent is assigned for complete paralysis with the "griffin 
claw" deformity, very marked atrophy, loss of extension of 
ring or little fingers, inability to adduct the thumb, and 
flexion of the wrist weakened.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with the nerve.  When the 
involvement is wholly sensory the rating should be for the 
mild, or at most moderate, degree.  38 C.F.R. § 4.124a.  

The Board finds in this case that the veteran's ulnar 
neuropathy is mild in severity.  His neuropathy is wholly 
sensory and is not shown to cause any limitation of function 
of the arm whatsoever.  Accordingly, a rating of 10 percent, 
but no more, is appropriate.  


 Evaluation of bilateral pterygia 

The veteran's pterygia are rated under the criteria of 
38 C.F.R. § 4.84a (schedule of ratings for eyes), DC 6034 
(pterygium).  The rating criteria for DC 6034 are in turn 
based on loss of vision, if any.  

As noted, the veteran failed to report for a VA examination 
of the eyes in July 2003.  

The veteran was examined by a VA ophthalmologist in September 
2003, with follow-up in December 2003.  The veteran 
complained that the middle letter disappeared when reading, 
but the sensation would last only a few seconds and then 
completely resolve with complete restoration of vision.  

The examiner's impression was that of blepharitis, fine 
drusen, bilaterally, presbyopia, and pterygia, nasally.  The 
veteran's uncorrected vision was 20/20-2 in the right eye and 
20/25 in the left eye.  

A VA opthalmological note dated in January 2004 shows 
complaint of increased redness and slightly blurry vision 
that cleared with blinking.  The veteran's uncorrected visual 
acuity was noted as 20/25, bilaterally.  

A VA opthalmological note dated in April 2004 shows complaint 
of blurry vision in the left eye but no other symptoms.  
Uncorrected vision was 20/60-2 in the right eye and 20/70-2 
in the left eye; the ophthalmologist's impression was 
blepharitis, dry eye and pterygium.  

A VA opthalmological note dated in August 2005 shows 
complaint of persistent fluctuations in the left eye visual 
acuity.  Uncorrected vision was 20/25 in the right eye and 
20/30 in the left eye.  

The examiner diagnosed presbyopia and pterygia, and noted the 
fluctuations in vision were most likely from occasional 
changes in tear film.  However, the veteran did not want eye 
drops.  

A VA opthalmological note in May 2006 noted bilateral 
pterygia with symptomatic dryness.  Ocular health when 
dilated was within normal limits.  Uncorrected vision was 
20/20-2 in the right eye and 20/25-2 in the left eye.  

As noted, the veteran was scheduled for a VA examination in 
October 2006 specifically to determine the current level of 
severity of the veteran's bilateral pterygium disorder but 
failed to report for examination.  

The evidence above shows that the veteran's central visual 
acuity has been predominantly not worse than 20/25 in the 
right eye and predominantly not worse than 20/30 in the left 
eye (the score noted in April 2004 is an evident aberration).  

Under the criteria of 38 C.F.R. § 4.84a, compensable loss of 
central visual acuity requires one eye to be at least 20/40 
and the other to be at least 20/50.  

Accordingly, the Board finds that the veteran does not meet 
the criteria for a compensable rating.  The claim for 
increase must therefore be denied.  


Evaluation of callus formation with decreased sensation of 
the left second, third and fourth toes 

The veteran's callus is rated under the criteria of 38 C.F.R. 
§ 4.118 (schedule of ratings for skin), DC 7819 (benign skin 
neoplasms).  

DC 7819 in turn rates as disfigurement of the head, face or 
neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), 
or impairment of function.  

DC 7800 is not for application because the head, face, and 
neck are not affected.  DC 7801 is not for application 
because the callus is not deep (i.e., is not associated with 
underlying soft tissue damage).  DC 7803 is not for 
application because the callus is not unstable (i.e., there 
is no frequent loss of skin over a scar).  DC 7804 is not for 
application because the callus is not painful on examination.  

DC 7802 (superficial scars other than head, face or neck that 
do not cause limitation of motion) is potentially applicable, 
but compensable rating requires an area or areas of 144 
square inches or greater.  As the veteran's callus relates 
only to his feet, the disability would not be compensable 
under this DC.  

DC 7805 (scars, other) is for application and directs that 
rating be based on limitation of function of the affected 
part - in this case, the feet.  

As noted, the veteran was scheduled for a VA examination of 
the skin in July 2003 for the purpose of evaluating the 
callus formation, but he failed to report for examination.  
The RO thereupon issued the August 2003 rating decision on 
appeal that continued the current noncompensable rating.  

A VA outpatient examination in September 2003 noted decreased 
pinprick sensation over digits 2, 3, and 4, as well as pain 
on supination.  

A VA podiatry clinic note dated in September 2003 showed 
complaint of numbing pain over the bottom of both feet.  The 
clinician's impression was that of tyloma (callus) and 
neuropathy.  The treatment plan was asceptic debridement of 
the tyloma.  
 
A subsequent VA podiatry clinic note dated in May 2004 shows 
complaint of painful hammer toes.  There was reduced 
sensation to monofilament.  The podiatrist's assessment was 
tyloma, neuropathy, hammer toes 2-5, bilaterally, and 
bunionette on the fifth left toe.  Once again, the treatment 
plan was asceptic debridement of the tyloma.  

In May 2006 the veteran presented to the VA podiatry clinic 
complaining of painful callus of the right foot; there is no 
mention of symptoms relating to the callus of the left foot.  

As noted, the veteran was scheduled for a VA examination in 
October 2006 specifically to determine the current level of 
severity of the callus formation but he failed to report.  

Applying the veteran's symptoms above to the rating criteria, 
the Board finds no basis on which a compensable rating may be 
granted.  

The veteran's symptoms consist of pain and decreased 
sensation.  There is no indication of limitation of movement 
or any other loss of function of the foot due to the callus, 
including due to associated pain.  Compensation is therefore 
not warranted under 38 C.F.R. §§ 4.40 and 4.45.  

Decreased sensation is arguably neuropathy and compensable 
under 38 C.F.R. § 4.124a as a disorder of the peripheral 
nerves.  Despite the presence in the file of extensive VA 
neurological treatment records (showing treatment for ulnar 
neuropathy and for polyneuropathy), there is no neurological 
evidence of any disorder of the interior popliteal nerve 
(tibial) or the posterior tibial nerve on which to base an 
award.  There is also no indication that decreased sensation 
causes any loss of function of the foot.   

Based on the evidence, the Board finds that the criteria for 
a compensable rating are not met.  Accordingly, the claim for 
increase must be denied.  


B.  Petition to reopen a previously-denied claim

The Board issued a decision in March 1991 that inter alia 
denied service connection for frostbite of the feet and for 
bilateral hearing loss.  38 C.F.R. §§ 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claims 
in February 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  


Claim of service connection for frostbite of the bilateral 
feet and toes 

The Board's decision in March 1991 denied service connection 
because there was no current showing of any residuals of 
frostbite and no evidence of residuals of frostbite during or 
after military service.  

The evidence of record at the time of the Board's decision in 
March 1991 included STR, the veteran's subjective account of 
suffering exposure to cold while serving in Germany; report 
of VA compensation and pension (C&P) examination in November 
1988; VA treatment records from Ponce VA Outpatient Clinic 
through January 1990; and, VA treatment records from El Paso 
VA Medical Center through January 1990.  

The evidence associated with the file since the Board's March 
1991 decision relating to the claimed frostbite of the feet 
includes an October 2003 VA Form 21-4138 (Statement in 
Support of Claim) in which the veteran described exposure to 
cold temperatures in Germany and in Minnesota; VA clinical 
examination in August 2003 showing reported history of 
frostbite 20 years previously and current decreased sensation 
in both feet; VA podiatry clinic note dated in September 2003 
showing complaint of numbing pain to the bottom of both feet, 
assessed as tyloma (callus) and neuropathy; VA outpatient 
clinic note dated in May 2004 showing complaint of pain and 
numbness of the feet attributed by the veteran to frostbite; 
and, numerous VA neurology treatment notes showing treatment 
for polyneuropathy of hands and feet.  

The Board finds that the evidence above is "new" because it 
was not before the Board in March 1991.  The Board also finds 
that the new evidence is "material" because it shows the 
presence of symptoms (neuropathy) arguably consistent with a 
history of frostbite or other cold injury.  

Accordingly, the Board finds that criteria are met for 
reopening the claim of service connection for the residuals 
of frostbite to the feet and adjudicating the claim on the 
merits.  The veteran's appeal to this extent is allowed.  


Claim for service connection for bilateral hearing loss 

The Board's decision in March 1991 denied service connection 
for right ear hearing loss because there was no evidence of a 
current disability.  The Board's decision denied service 
connection for left ear hearing loss because STR showed a 
left-ear hearing loss prior to service that was unchanged at 
the time of separation; accordingly, the Board concluded that 
the veteran had a preexisting left-ear hearing loss that was 
not aggravated by military service.  

The evidence of record at the time of the Board's decision in 
March 1991 included STR, the veteran's subjective account of 
acoustic trauma in service, report of VA C&P examination in 
November 1988; VA treatment records from Ponce VA Outpatient 
Clinic through January 1990; and VA treatment records from El 
Paso VA Medical Center through January 1990.  

The evidence associated with the file since the Board's March 
1991 decision relating to the claimed bilateral hearing loss 
includes a September 1999 VA audiological note showing mild 
bilateral high frequency sensorineural hearing loss (SNHL) 
but hearing within normal limits bilaterally; an August 2003 
VA clinical examination showing impression of chronic and 
progressive hearing loss; and, October 2003 VA audiological 
and ear-nose-throat consultation reports showing an 
impression of mild-to-moderate SNHL.  

The Board finds that the evidence above is "new" because it 
was not before the Board in March 1991.  

The Board also finds that the new evidence is material 
because it shows the presence of a current disability (SNHL) 
of the right ear, which was a specific reason the Board 
denied the claim.  Accordingly, the Board finds that criteria 
are met for reopening the claim of service connection for 
right ear hearing loss.  

As evidence pertaining to hearing acuity necessarily pertains 
to both ears, the Board further finds that the claim of 
service connection for left ear hearing loss should be 
reopened as well.  

The Board notes in this regard that noise-induced hearing 
trauma may become manifest years after exposure; accordingly 
both claims should be reopened so that the merits of the 
claims may be developed and adjudicated consistently.  

The Board accordingly finds that the criteria are met for 
reopening a previously denied claim for service connection 
for bilateral hearing loss.  The veteran's appeal to this 
extent is allowed.  


C.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  


Service connection for residuals of frostbite of the left and 
right feet

STR shows no evidence of any cold injury during military 
service.  

The claims file shows evidence of callus of both feet as well 
as polyneuropathy of the feet and hands.  These symptoms are 
arguably consistent with previous cold injury, among other 
causes.  Accordingly, the first element of service connection 
(medical evidence of a disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence whatsoever 
attributing his various foot disorders to a previous cold 
injury.  VA treatment records record under history that the 
veteran had surgical correction at some point for cold injury 
residuals, but such surgery is not shown in the record and 
the comment is clearly based only on the veteran's 
statements.  

The Board notes in this regard that statements of medical 
professionals concerning a veteran's medical history related 
by the veteran as to remote events are of inherently less 
value than contemporaneous clinical records.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).  

While the Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran has asserted that he suffered from cold weather 
in Germany and at Camp Ripley, Minnesota.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Further, lay testimony may provide sufficient support for a 
claim of service connection.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Layno, 6 
Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the Board must assign the veteran a low degree 
of credibility in regard to the claimed incidents of cold 
injury in service.  Self-interest and desire for monetary 
gain clearly color the veteran's credibility, particularly as 
the file shows him to be intermittently homeless and 
chronically in need of funds.  

Further, the Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.   
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In summary, although the veteran has some foot symptoms that 
may be consistent with a history of cold injury, there is no 
credible evidence of a cold injury in military service or 
current medical evidence showing that he in fact has current 
residuals of a cold injury.  

Based on the evidence, the Board finds that the criteria for 
service connection for residuals of frostbite of the 
bilateral feet are not met.  The appeal is therefore denied.  


Service connection for depression 

STR shows no psychiatric treatment or disorder.  Report of 
physical examination in February 1988, immediately prior to 
the veteran's discharge, shows psychiatric evaluation as 
"normal."  

The veteran had a VA C&P examination in November 1988 in 
which the examiner made no observation of current psychiatric 
disorder.

The veteran was assessed by a VA psychiatrist in July 1998 in 
conjunction with admission for a fever.  The psychiatrist 
diagnosed cocaine and heroine abuse, cocaine withdrawal, and 
rule out cocaine-induced mood disorder.  The examiner did not 
refer to the veteran's military service as a factor.  

The file includes a psychosocial history dated in February 
2003.  The author, a VA clinical social worker (CSW), 
performed the assessment in support of admitting the veteran 
to a VA domicile.  The veteran reported feelings of 
depression and anxiety since being released from prison in 
January 2003.  

The veteran reported a history of treatment for substance 
abuse (alcohol, heroin and cocaine) but no other psychiatric 
treatment.  He noted being currently homeless due to his 
addiction and having a history of felonies for drug sales and 
auto theft.  There was no mention of the veteran's military 
service as a factor.  The CSW's impression was that of 
recurrent depressive disorder, general anxiety disorder and 
polysubstance abuse.  

A subsequent VA emergency room (ER) note in February 2003, by 
a physician, records complaint of insomnia and anxiety.  The 
physician noted an impression of anxiety not otherwise 
specified (NOS) with insomnia.  The veteran's military 
service was not cited as a factor.  

A VA ER note in March 2003, by a physician, notes continued 
substance abuse.  The physician's diagnosis was that pf 
polysubstance abuse, substance-induced mood disorder, 
substance-induced sleep disorder, and personality disorder 
NOS with antisocial traits.  The veteran's military service 
was not cited as a factor.  

The veteran had a VA outpatient psychiatric evaluation in 
April 2003 by a physician.  The examiner noted that the 
veteran had served in the Army for fifteen years and was 
tried by court martial for being positive for marijuana, 
resulting in a general discharge.  Thereafter, he reportedly 
sold drugs.  

The veteran reported having eight arrests for drug dealing 
and having spent a total of eleven years in prison.  The 
examiner diagnosed probable schizophrenia and polysubstance 
abuse and antisocial personality.  The veteran's military 
service was not cited as a factor.  

The file contains a form titled Physician's Questionnaire 
(Psychiatric Condition) executed by the veteran's 
psychiatrist in November 2003.  The psychiatrist indicated by 
checkmark that the veteran's psychiatric symptoms were of 
severity consistent with a 50 percent evaluation, but not 
higher, under VA's General Rating Formula for Mental 
Disorders.  

Significantly, the psychiatrist did not put a checkmark to 
indicate an opinion as to whether the psychiatric disorder 
was related to military service, and did not provide a 
diagnosis.  

The veteran had a VA psychiatric evaluation in November 2003 
in which the psychiatrist stated an initial diagnosis of 
depressive disorder NOS and addictive disorder (cocaine abuse 
and opiate abuse in apparent remission).  The veteran's 
military service was not cited as a factor.  

The veteran's VA psychiatrist submitted a letter in March 
2004 stating that the veteran was being treated for 
depression with psychotic features and felt himself to be 
unable to work due to ongoing symptoms of the disorder.  
However, the psychiatrist made no reference to military 
service as a causal or aggravating factor.  

In May 2006 the veteran's VA psychiatrist noted a diagnosis 
of major depression.  In December 2006 the psychiatrist noted 
ongoing treatment for bipolar disorder, and in February 2007, 
the psychiatrist noted ongoing treatment for schizoaffective 
disorder.  

The veteran is shown to be diagnosed with multiple innocently 
acquired psychiatric disorders including depression, bipolar 
disorder and schizoaffective disorder.  The first element of 
service connection (medical evidence of a disability) is 
accordingly met.  

However, as noted above a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer, 210 F.3d at 1353; D'Amico, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d 
at 1308.  

In this case there is no medical evidence whatsoever showing 
a relationship between any current innocently acquired 
psychiatric disorders and any event or incident not related 
to willful misconduct on the part of the veteran during his 
military service.  

Based on the evidence and this analysis, the Board finds that 
the criteria for service connection for depression or other 
innocently acquired psychiatric disorder are not met.  The 
appeal is therefore denied.  


Service connection for a right hand disorder, to include as 
secondary to the service-connected right elbow disorder 

STR shows right elbow dislocation in July 1985; an X-ray 
study at the time showed no fractures and minimal 
dislocation.  STR makes no mention of a right hand disorder.  
Report of physical examination in February 1988, immediately 
prior to the veteran's discharge, shows the upper extremities 
as "normal."  

In September 1988 the veteran presented to the VA orthopedic 
clinic complaining of pain and locking in the right hand, as 
well as pain in the lower right arm.  The clinician noted 
history of dislocated elbow in service.  

The veteran had a VA C&P examination in November 1988 in 
which the examiner made no observation of current right hand 
disorder.  The veteran reported having dislocated his elbow 
in service; the examiner diagnosed right arm injury without 
residuals.  

The veteran complained to the VA outpatient clinic of finger 
pain, worse in cold weather, in 2003.  He was referred to the 
VA rheumatology clinic in March 2003; the physician noted 
history of hand pain of unclear etiology.  

The veteran reported trouble gripping, which he attributed to 
an earlier fracture of the right forearm.  An examination 
showed possible mild right wrist synovitis and tenderness to 
palpation over the right second and third proximal 
interphalangeal (PIP) joints.  

The clinician noted that the etiology of the right hand pain 
was unclear, but appeared to be mild synovitis that might be 
related to the history of trauma as reported by the veteran.  

The veteran was scheduled for a VA examination in July 2003 
specifically to obtain a medical opinion as to whether the 
veteran had a right hand condition secondary to the service-
connected right elbow disability.  The veteran failed to 
report.  

In August 2003, the veteran reported to the VA outpatient 
clinic complaining of chronic right hand pain of 20 year 
duration but becoming worse.  An examination showed normal 
sensation and motion of the right hand.  The examiner noted 
that the pain may be neuropathic in nature.  

The veteran was evaluated by a VA neurologist in September 
2003.  The veteran reported having pain in the elbow and 
right forearm, and numbness and weakness of the right hand.  
An X-ray study revealed old ununited avulsion fractures of 
the medial and lateral epicondoyle of the humerus.  The 
neurologist's impression was that of right ulnar neuropathy.  

In follow-up VA orthopedic notes in December 2003 and January 
2004 the veteran complained of numbness on the dorsum of the 
hand.  The examiner noted the veteran had been diagnosed with 
cubital tunnel syndrome and that global decrease in sensation 
in the right upper extremity was not following individual 
nerve distribution.  

A VA neurological consultation in March 2004 showed complaint 
of numbness in the right fingers especially in ulnar 
distribution.  EMG was suggestive of right ulnar neuropathy.  

The veteran presented to the VA orthopedic clinic in July 
2004 complaining of pain and numbness in the right hand, 
mostly in ulnar nerve distribution but also in other nerve 
distributions.  The veteran also reported some wrist pain but 
no weakness.  

The right hand had positive tinel's at the cubital tunnel and 
negative tinel's at the carpal tunnel.  There were subjective 
complaints of decrease in sensation over various parts of the 
hand in no particular distribution.  The clinician's 
impression was sensory complaints in right upper extremity 
status post old elbow dislocation.  

The veteran presented to the VA neurology clinic in August 
2004 for assessment of right arm/hand neuropathy and possible 
median nerve neuropathy, noting that EMG for chronic 
complaints of foot numbness had shown axonal-type sensory 
polyneuropathy.  

A VA neurology clinic note dated in December 2004 shows 
complaint of pain and numbness in the hands and feet; the 
neurologist's impression was longstanding sensory-type 
polyneuropathy.  

The veteran presented to the VA outpatient clinic in October 
2005 complaining of hand pain and weakness and foot numbness.  
The clinician noted history of both ulnar neuropathy and 
polyneuropathy.  The clinician's impression was that of 
polyneuropathy of no definitely identified cause.  

Thereafter, the veteran presented to the VA neurological 
clinic in October 2005 complaining of decreased sensation in 
the hands and tingling/decreased sensation in both feet.  

The neurologist noted previous diagnoses of ulnar neuropathy 
and sensory axonal neuropathy.  The neurologist's impression 
was that of longstanding sensory-type polyneuropathy.  

The veteran was scheduled for a VA examination in October 
2006 specifically to obtain a medical opinion as to whether 
the veteran had a right hand condition secondary to the 
service-connected right elbow disability.  The veteran failed 
to report.  

The evidence above shows that the veteran has a neurological 
manifestations of the right hand characterized by pain and 
numbness.  VA clinicians have attributed the condition to 
ulnar neuropathy (from the service-connected right elbow), 
and the Board particularly notes that the orthopedic 
clinician in July 2004 stated a medical impression of sensory 
complaints in right upper extremity status post old elbow 
dislocation.  

However, the veteran is shown to already to be compensated 
for a service-connected disability (residuals of a right 
elbow dislocation with ulnar neuropathy.  

As he currently is not shown to have a separately ratable 
right hand disability apart from the sensory symptoms due to 
the ulnar neuropathy, the Board finds that the criteria for 
service connection are not met.  

Accordingly, the claim for service connection for a right 
hand disorder as secondary to the service-connected right 
elbow disorder is denied.  


D.  Entitlement to a 10 evaluation based on multiple 
noncompensable 
service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

The Board's action above has assigned a compensable rating 
for residuals of right elbow dislocation.  Because the 
veteran now has at least one compensable service-connected 
disability the threshold criteria for entitlement to 
compensation under 38 C.F.R. § 3.324 are not met, and his 
claim must be dismissed as a matter of law.  

Because the claim is denied as a matter of law the benefit-
of-the-doubt principle is not for application.  Sabonis v. 
Brown, 6 Vet. App. 425, 430 (1994) (when the law and not the 
evidence is dispositive, the Board dismisses the appeal on 
the grounds of lack of legal merit).  





ORDER

An evaluation of 10 percent for the service-connected 
residuals of dislocated right elbow with ulnar neuropathy is 
granted, subject to the regulations controlling the payment 
of VA monetary benefits.  

A compensable evaluation for the service-connected bilateral 
pterygia is denied.  

A compensable evaluation for the service-connected callus 
formation with decreased sensation of the left second, third 
and fourth toes is denied.  

The reopened claim of service connection for the residuals of 
frostbite of the right foot and toes is denied.  

The reopened claim of service connection for residuals of 
frostbite of the left foot and toes is denied.  

Service connection for claimed depression is denied.  

Service connection for a right hand disorder as secondary to 
the service-connected right elbow disability is denied.  

The appeal involving a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is dismissed.  



REMAND

The Board's action above reopened the claim for service 
connection for bilateral hearing loss.  The Board finds that 
additional development is warranted at this point on the 
merits of the claim.  

The veteran is shown to have had acoustic trauma in service 
(the veteran was a crewman in Air Defense Artillery, and a 
hearing profile in his STR documents duty-related exposure to 
loud noises), and he is medically shown to have SNHL to some 
degree.  He has accordingly presented a prima facie case for 
service connection.  

The Board notes that the veteran's service medical records 
reflect no specific complaints, findings, or diagnosis of 
hearing loss or tinnitus.  However, the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).   

In this case, given the veteran's service history of acoustic 
trauma and current evidence of current bilateral 
sensorineural hearing loss (SNHL), the Board finds that 
medical findings as to whether the veteran currently has 
qualifying hearing loss, and if so, the relationship between 
such hearing loss and military service would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for bilateral hearing loss.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  The RO should 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited to above, as 
regards the five elements of a claim for 
service connection, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination to determine the nature 
and likely etiology of the claimed 
hearing loss.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss, in each ear, to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  

The examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's hearing 
loss disability is the result of in-
service injury or disease, to particularly 
include noise exposure, as opposed to 
aging or other intercurrent cause.  If the 
examiner cannot provide such an opinion 
without resorting to speculation he or she 
should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


